oOo fon HD  F WH WH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cr-00098-JCM-NJK Document 28 Filed 02/03/21 Page 1 of 2

 

—_—FILED ——— RECEIVED
——— ENTERED ———— SERVED ON
COUNSEL/PARTIES OF RECORD

 

FEB - 3 2021

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

 

 

 

DEPUTY

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:20-CR-098-JCM-NJK
Plaintiff, Final Order of Forfeiture
Vv.
ASHLEY HARTSFIELD,

Defendant.

 

 

 

The United States District Court for the District of Nevada entered a Preliminary
Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2) and 18 U.S.C. §
924(d)(1) with 28 U.S.C. § 2461(c) based upon the plea of guilty by Ashley Hartsfield to the
criminal offense, forfeiting the property set forth in the Plea Agreement and the Forfeiture
Allegation of the Criminal Indictment and shown by the United States to have the requisite
nexus to the offense to which Ashley Hartsfield pled guilty. Criminal Indictment, ECF No.
5; Change of Plea, ECF No. 22; Preliminary Order of Forfeiture, ECF No. 23; Plea
Agreement, ECF No. 24.

This Court finds that on the government’s motion, the Court may at any time enter
an order of forfeiture or amend an existing order of forfeiture to include subsequently
located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and
32.2(b)(2)(C).

The government served every person reasonably identified as a potential claimant in
lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.
Rule G(4)(a)((A).

///

 
ono ony DH ar FPF W WH

10
11
12
13
14
15
16

17

18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cr-00098-JCM-NJK Document 28 Filed 02/03/21 Page 2 of 2

This Court finds no petition was filed herein by or on behalf of any person or entity
and the time for filing such petitions and claims has expired.

This Court finds no petitions are pending with regard to the property named herein
and the time for presenting such petitions has expired.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
all possessory rights, ownership rights, and all rights, titles, and interests in the property
hereinafter described are condemned, forfeited, and vested in the United States pursuant to
Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §
924(d)\(1) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of
according to law:

1. Glock Model 23 - .40 caliber handgun bearing serial number RBH301; and

2. any and all compatible ammunition
(all of which constitutes property).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all
forfeited funds, including but not limited to, currency, currency equivalents, certificates of
deposit, as well as any income derived as a result of the government’s management of any
property forfeited herein, and the proceeds from the sale of any forfeited property shall be
disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

copies of this Order to all counsel of record.

DATED EM 3 , 2021.

Wa LAs CA wh aur

S C. MAHAN
UNITED STATES DISTRICT JUDGE

 
